Citation Nr: 1448868	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-33 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Daniel S. Rethmeier, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1982 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in an August 2013 Travel Board hearing; a transcript of the hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  A current diagnosis of PTSD based on an in-service stressor is not shown under DSM-IV criteria.    

2.  Depression or any psychiatric disorder other than PTSD, was not shown in service and a psychosis was not shown to a degree of 10 percent disabling within one year of service separation.  

3.  An in-service disease or injury is not shown to have resulted in a post service psychiatric disorder.  

4.  A service connected disability did not cause or worsen the Veteran's psychiatric disorder.   


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2014).  

2.  Service connection for an acquired psychiatric disorder other than PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1132, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310, 4.9, 4.125, 4.127 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the VCAA duty to notify was satisfied by way of an August 2010 letter.  The letter was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim, and of her and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claim.  The letter also provided notice that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of her claim.  This duty includes assisting the Veteran in the procurement of service treatment and personnel records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA treatment records and lay statements have been obtained.  The Veteran had VA examinations in connection with her appeal in July 2011 and September 2012, and for reasons discussed below, the Board finds the examinations adequate for rating purposes.  

Finally, neither the Veteran nor her attorney asserts that VA failed to comply with 38 C.F.R. § 3.3103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that she is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In light of the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

B. Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA and VBMS (i.e., VA's electronic data storage systems), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a psychosis may be presumed if manifest to a degree of 10 percent within 1 year from service discharge.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304.  

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a pre-existing disorder underwent an increase in severity is determined based on evidence of the manifestations of the disorder before, during and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).    

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is not competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, interest, bias, self-interest, desire for monetary gain, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The Veteran contends that service connection is warranted for her psychiatric disorder.  She argues, in essence, that when during her pregnancy examination during her active service, the examining physicians that conducted gynecological examinations were so rough that she felt she was "raped," that subsequent gynecological examinations prior to the birth of her son were excessive, invasive, and were mocking to her feelings and privacy, and that during labor, she was mimicked by nurses outside the delivery room.  See April 2010 VA psychology treatment record.  

The Veteran's service treatment records contain no documentation of symptoms considered by any medical evaluator to show the presence of any psychiatric disorder.  In this regard, it is observed that when examined for discharge in 1992, the Veteran prepared a Medical History Report, where she acknowledged for the first time she experienced depression or excessive worry and had attempted suicide.  The medical examiner, a physician, who also reviewed this report, however, noted these entries described situational stress and occurred as a teenager.  [The Veteran has since acknowledged this was when she was in high school, pre-service.]  Notably, the examining physician found no psychiatric abnormalities on his clinical evaluation of the Veteran.  

With respect to PTSD, the Board notes this diagnosis has been entered in the Veteran's treatment records dated after 2002, when the Veteran describes her abuse in childhood and her reaction to the gynecological examinations during service.  However, these records do not set out the various criteria that must be met to establish the diagnosis in accordance with DSM-IV and 38 C.F.R. § 4.125.  When VA sought to confirm this and arranged for an examination of the Veteran, which took place in September 2012, it was found the Veteran did not have a diagnosis of PTSD based on her reported in-service stressors that conformed to DSM-IV.  The examiner noted that while the experience giving birth to her son was perceived as distressing, the event she describes as a sexual assault is a routine medical examination, and is invasive and painful.  Significantly, the examiner found that the event did not reach the level of threat associated with PTSD.  It was opined that her significant level of emotional distress associated with the event was most likely due to her maladaptive personality traits.  

The Board finds that it has no reason to question the credibility of the Veteran and of her experience giving birth to her son.  However, the Board finds that the September 2012 VA examiner's conclusion that the Veteran does not have PTSD under DSM-IV criteria based on her in-service stressor should be afforded great probative value since it reflects the only occasion when a formal evaluation of the specific criteria to support the diagnosis for purposes of service connection was undertaken.  As the conclusion was the Veteran does not have PTSD based on an in-service stressor, a basis for establishing service connection has not been presented.  

The question then turns to whether the Veteran has an acquired psychiatric disorder, other than PTSD, that was incurred in or aggravated by service.  In this regard, the record shows the Veteran carries a diagnosis of depression.  As indicated, above, however, this is first shown in 2002, ten years after service.  As also stated above, there is no documentary evidence of in-service symptoms of depression or any psychiatric disorder.  The Board considers the extensive in-service medical records to be the most probative evidence of the Veteran's in-service health status, given that those records were generated at the time.  Thus, the Board finds that there were no psychiatric symptoms in service.  From this, it follows that it may not be concluded her depression was incurred in service.  There is likewise no suggestion some disease or injury in service later produced the depression.  [The Veteran may believe her in-service stressors produced her depression, but for purposes of establishing entitlement to service connection benefits, that analysis applies only to a diagnosis of PTSD.  The evidence must show an in-service disease or injury produced her current disability.  That is not the case here.]  

A July 2011 VA examiner has offered that the Veteran's depression has been present since childhood, pointing to her abuse and suicide attempt at that time.  This raises the notion that it pre-existed service.  Because the evidence also shows that there was no psychiatric disorder found at service entrance, the presumption of soundness becomes implicated, together with how that presumption may be overcome.  However, it is unnecessary to undertake an analysis of whether this examiner's opinion is clear and unmistakable evidence the disability pre-existed service, because the service treatment records establish there was no depression in service.  This is clear and unmistakable evidence depression was not aggravated by service, which overcomes any benefit the presumption of soundness might offer in this case.  [If it were concluded depression pre-existed service, it clearly and unmistakably was not aggravated by service.  If the conclusion was the Veteran did not have depression prior to service, the absence of depression in service, precludes a finding it was incurred in service.  In either event, the criteria to establish service connection would not be met.]  Accordingly, the Board finds a psychiatric disorder, other than PTSD, was not incurred in, or aggravated by service, and service connection for such a disability must be denied.  

The Veteran also claims that her depression disorder is secondary to her service-connected disabilities, and particularly her service-connected total abdominal hysterectomy.  See June 2011 notice of disagreement.  No evidence apart from the contention was submitted supporting this view, and it is unsupported by VA examination.  In this regard, the Board notes the July 2011 VA examination report includes the following comments:

Concerning aggravation it is less likely as not that the [service connected] disabilities result in a significant aggravation of her pre-existing depression.  Although she may experience frustration, discomfort and unhappiness related to her vertigo and other service connected disabilities, the depression does not appear to be significantly worsened beyond the usual course of reoccurring depression.  

Strictly speaking, one could interpret these sentences as reflecting the view that the Veteran's depression is somewhat worse than it otherwise would be due to service connected disabilities, just not significantly worse.  Pertinent to a claim for VA benefits, however, is that it only conveys, at most, the view there is some unmeasurable impact the service connected disabilities have on the Veteran's sense of depression when the underlying illness reoccurs.  This cannot be reasonably construed as evidence establishing a baseline level of severity from which to measure aggravation as necessary to establish secondary service connection under the provisions of 38 C.F.R. § 3.310.  Accordingly, service connection under this theory of entitlement is not established.  

Lastly, the Board observes there is no evidence of the presence of a psychosis to a degree of 10 percent within the first post service year as to permit an award of service connection under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, and any diagnosis of a personality disorder does not provide a basis for an award of benefits since they fall outside the category of diseases for which service connection may be established.  38 C.F.R. §§ 3.303, 4.9, 4.127.  As to the probative value of the Veteran's contentions, although she is competent to state her symptoms, the Veteran is not shown to possess any specialized experience such that she is qualified to render a medical diagnosis or medical opinion concerning the etiology of any current psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether the Veteran has a psychiatric disorder caused or aggravated by her active service is a complex medical question beyond the capabilities of lay observation.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

















Department of Veterans Affairs


